UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7048


KEITH ANDRE ROBINSON,

                    Plaintiff - Appellant,

             v.

H. WHITE, #28344, Officer H. White/Norfolk Police Dept.; OFFICER J. E.
MYERS, Norfolk Police Dept.; M. PIERCE, Officer M. Pierce/Norfolk Police
Dept.; NORFOLK POLICE DEPARTMENT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00557-LMB-MSN)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Andre Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Keith Andre Robinson appeals the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 (2012) complaint based on the Younger * abstention

doctrine. We have reviewed the record and find no reversible error. Accordingly, we

deny Robinson’s motion to appoint counsel and affirm for the reasons stated by the

district court. Robinson v. White, No. 1:18-cv-00557-LMB-MSN (E.D. Va. July 19,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




      *
          Younger v. Harris, 401 U.S. 37, 43 (1971).


                                             2